Citation Nr: 1735529	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-30 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right knee degenerative joint disease.

4.  Entitlement to service connection for left knee degenerative joint disease. 


REPRESENTATION

The Veteran represented by:  Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to July 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony before the undersigned Veterans Law Judge via videoconference on January 2017.  A copy of the transcript has been associated with the electronics claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


REMAND

Regrettably, the Board finds that additional evidentiary development is required before the above claims can be adjudicated on the merits.

As it stands, the record only contains a handful of VA treatment notes from August and September 2011.  At the January 2017 hearing, the Veteran requested a 60 day extension to submit additional VA treatment records.  To date, the Veteran has not submitted any additional VA treatment records.  However, in light of this testimony, the Board is on notice that such evidence exists and these records must be obtained before a final decision can be rendered.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, the RO is instructed to gather all of the Veteran's outstanding VA treatment records and associate them with the electronic claims file.

In April 2017, the Veteran provided a copy of a fully favorable determination from the Social Security Administration granting disability benefits, in part, due to her bilateral knee disabilities.  The Veteran did not provide a complete copy of the medical records upon which this determination was based.  As these records may provide evidence to substantiate the Veteran's claim, on remand, the RO must request any available Social Security disability records.  38 C.F.R. § 3.159(c)(2) (2016); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant Social Security disability records under VA's duty to assist).

Finally, at the January 2017 hearing, the Veteran indicated that she had U.S. Army reserve service.  This is also confirmed on her DD form 214, as well as a December 1984 letter regarding the Veteran's acceptance into the University of Southern Mississippi, Simultaneous Membership Program.  Because service treatment and personnel records from the Veteran's time in the reserves may be relevant to her claims, the RO is instructed to obtain them for consideration.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Bay Pines VA Health Care System.  The records or attempts to obtain the records should be associated with the electronic claims file.  If the records are unavailable, that should also be documented in the electronic claims file with appropriate notice provided to the Veteran.  38 C.F.R. § 3.159(e) (2016).

2.  Contact the Social Security Administration and obtain all records relating to the Veteran's award of Social Security disability benefits.  Reasonable efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The unavailability of such records must be documented in the electronic claims file, and the Veteran must be notified of the efforts expended.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(e) (2016).

3.  Obtain any and all treatment and personnel records from the Veteran's service in the U.S. Army Reserves from 1983 to 1984.  All attempts made should be documented in the electronic claims file.  If the records are unavailable, that should also be documented in the electronic claims file with appropriate notice provided to the Veteran.  38 C.F.R. § 3.159(e) (2016).

4.  Thereafter, the RO should readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




